Citation Nr: 1016602	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1992 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which increased the Veteran's 
evaluations for migraine headaches, cervical strain, and 
lumbosacral strain.  The evaluation for migraine headaches 
was increased from noncompensable to 10 percent disabling, 
while the 10 percent disability rating for cervical strain 
and for lumbosacral strain each was increased to 20 percent.

By way of background, the Board notes that the Veteran's May 
2005 notice of disagreement (NOD) contested the denial of 
entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches, in excess of 20 percent 
disabling for cervical strain, and in excess of 20 percent 
for lumbosacral strain.  In January 2006, the RO issued a 
statement of the case upholding each of these ratings.  The 
Veteran, in his February 2006 substantive appeal on a VA Form 
9, pursued only the denial of his claim of entitlement to an 
evaluation in excess of 10 percent disabling for migraine 
headaches.  However, the RO certified the issues of 
entitlement to higher evaluations for migraine headaches, 
cervical strain, and lumbosacral strain to the Board on an 
Appeal Certification Worksheet in June 2006.

Certification worksheets and other appeal certification 
documents are used for administrative purposes and neither 
confer nor deprive the Board of jurisdiction over appeals.  
38 C.F.R. § 19.35 (2009).  The mere fact that the Veteran's 
claims of entitlement to evaluations in excess of 20 percent 
disabling for cervical strain and for lumbosacral strain were 
certified to the Board on the Appeal Certification Worksheet 
accordingly does not mean that they must be accepted as being 
on appeal.  Rather, the Veteran's failure to specify them as 
appellate issues in his substantive appeal on a VA Form 9 
compels the opposite conclusion in this case.

Nonetheless, the Veteran's representative referenced the 
Veteran's entitlement to evaluations in excess of 20 percent 
disabling for cervical strain and for lumbosacral strain in a 
Written Brief Presentation (dated incorrectly in March 2005).  
These issues accordingly have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.

In accordance with a recent opinion of the Court of Appeals 
for Veterans Claims (Court), TDIU has been included as an 
issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record shows that the Veteran experiences 
prostrating migraine headache attacks two to three times per 
week; however, the headaches are not shown to be prolonged, 
completely prostrating, or productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and of how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in October 2004 of the evidence 
required to establish entitlement to an increased rating, the 
evidence not of record necessary to substantiate his claim 
for a increased rating, and the Veteran's and VA's respective 
duties for obtaining evidence.  As this letter fully 
addressed all notice elements, the Board finds that VA's duty 
to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran's service treatment records and VA treatment 
records have been obtained.  No private treatment records 
regarding the Veteran have been obtained.  The duty to assist 
is not applicable in this regard, as the Veteran has not 
identified any such records.  See 38 U.S.C.A. § 5103A(b).  He 
did, however, submit additional VA treatment records and a 
memorandum from Y.Y., his vocational rehabilitation 
counselor.

A VA medical examination was scheduled for the Veteran in 
November 2004 and two were scheduled for him in April 2006.  
The Veteran reported for the November 2004 examination but 
failed to report for the April 2006 examinations.  The Board 
notes that when a Veteran, without good cause, fails to 
report for a scheduled VA examination, VA is not obligated to 
attempt to provide another.  38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the Veteran or death of an 
immediate family member.  Id.  Here, the Veteran has 
indicated via numerous telephone calls and written statements 
to VA that he received notification of the April 2006 
examinations after the fact due to his attendance of his 
stepfather's funeral in a neighboring state.  It is unclear 
under the circumstances of this case whether the Veteran's 
stepfather constitutes an immediate family member.  In any 
event, the Veteran has not supplied any documentation, such 
as an obituary or funeral program, verifying that a funeral 
for his stepfather was held in April 2006.  Good cause 
therefore has not been shown for the Veteran's failure to 
report for his scheduled April 2006 VA examination.  Given 
this finding and the fact that the record contains recent 
medical evidence from 2006 through 2008 in addition to 
affording an examination in November 2004, the Board finds 
that VA has no duty to provide another medical examination in 
this case.  In any case, in view of the fact that the Board 
is basing a favorable decision to the Veteran based on the 
evidence of record, the Board finds there is no prejudice to 
the Veteran in proceeding with a decision without affording 
another VA examination at this point in time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher disability evaluation for migraine 
headaches.  The RO granted service connection for this 
disorder in a May 2001 rating decision.  A noncompensable 
disability rating was assigned at that time.  In a rating 
decision dated in March 2005, a 10 percent evaluation was 
assigned.  The Veteran perfected an appeal of this decision.  
He contends that his migraine headaches are more severe than 
contemplated by a 10 percent disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with 
the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1.  Examination reports must be interpreted, and if 
necessary reconciled, into a consistent picture so that the 
evaluation rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  If two disability 
ratings are potentially applicable, the higher ratings will 
be assigned if the disability picture more nearly 
approximates the criteria required for that ratings.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in any increased rating claim 
if distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected migraine headache disability 
currently is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Pursuant to this regulation, a 10 percent rating is 
warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent disability rating requires migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  The 
maximum disability rating of 50 percent is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA treatment records reflect that the Veteran sought 
treatment for headaches twice in August 2004.  The first 
headache was relieved by Tordol, while the second was 
relieved by Immitrex and Phenergan.

The Veteran underwent a VA neurology consult evaluation for 
chronic headaches in October 2004.  He reported that he had 
had migraine headache attacks once every few months prior to 
August 2004.  Since this time, however, the Veteran reported 
having frequent intense headaches.  He noted three such 
episodes for which he did not seek treatment between August 
and October 2004.  He also noted that he currently had a 
headache which had lasted for two days.  The Veteran likened 
the pain associated with his headaches to someone hitting him 
with a hammer.  He stated that the pain starts near his right 
eyebrow and radiates to the right frontal area.  He also 
indicated that the headaches are associated with nausea and 
emesis.  Upon examination, no abnormality was found with 
respect to the Veteran's cranial nerves, muscles, reflexes, 
sensation, gait, and station.  No dysmetria was noted.  
Magnetic resonance imaging of the Veteran's brain revealed 
only generalized diffuse atrophy and sinusitis.  The Veteran 
was diagnosed with mixed headache - migraine and chronic 
muscle tension headache and prescribed Zomig and Verapamil.

In November 2004, the Veteran underwent a VA neurological 
disorders, miscellaneous examination.  He reiterated his 
previously recited history of headaches and added that he had 
experienced headaches three times per week since his October 
2004 VA neurology consult evaluation.  He described these 
headaches as a throbbing pain over his right eyebrow which 
radiates to the right frontal area and additional pain at the 
top and back of his head.  The Veteran indicated that Zomig 
relieved his headaches most of the time, but did not on one 
occasion.  Instead, he stated that that headache resolved 
with overnight sleep.  Upon examination, the Veteran's 
cranial nerves were intact, and he had sensation to all 
primary sensory modalities.  The muscle mass, strength, and 
tone in his upper and lower extremities also was normal, as 
was his deep tendon reflexes and plantar response.  Further, 
his gait and station were normal.  The Veteran's Romberg test 
was negative.  No dysmetria was noted.  A computerized 
tomography scan of the Veteran's head revealed no 
abnormalities.  The examiner diagnosed the Veteran with 
migraine headache and chronic muscle tension headache.

A VA general medical examination also was afforded to the 
Veteran in November 2004 to assess his service-connected 
cervical strain and lumbosacral strain disabilities.  At this 
examination, the Veteran stated that he quit working as a 
carpenter earlier in 2004 because of increased pain in his 
neck and back.

The Veteran complained to VA that Verapamil made him feel 
"funny" in January 2005.  At this time, he reported 
headaches twice per week and described them as continuous 
pain in the frontal area.  He also reported that Zomig 
relieves these headaches, but that sometimes they are 
relieved without medication.  Upon examination, the Veteran's 
eyes, gait, and station were normal.  No dysmetria was noted.  
The Veteran was diagnosed with mixed headache (migraine and 
chronic muscle tension).  Zomig and Inderal were prescribed, 
and Verapamil was discontinued.

In his May 2005 NOD, the Veteran indicated that his headaches 
were debilitating.  He further indicated that they, and the 
medication prescribed to control them, preventing him 
working.

The Veteran submitted a statement in support of his claim in 
December 2005.  He attached to this statement a memorandum 
dated in October 2005 from Y.Y., his vocational 
rehabilitation counselor.  In this memorandum, Y.Y. indicated 
that the Veteran experiences two to three incapacitating 
migraine headaches each week.  As a result of these 
headaches, severe chronic pain, and physical impairments, she 
opined that the Veteran was unable to participate in 
vocational activities to prepare for, obtain, and maintain 
employment or from maintaining a work schedule.

The substantive appeal on a VA Form 9 submitted by the 
Veteran in February 2006 echoes the Veteran's May 2005 NOD 
and Y.Y.'s October 2005 memorandum.

In January 2006, the Veteran was seen at VA for a follow up 
regarding his headaches.  He indicated that he was beginning 
to get a migraine at that time.  He reported that Zomig 
sometimes does not relieve his headaches until he takes it 
two or three times.  He also reported that his headaches 
affect his appetite and his sleep, in that he gets nausea and 
dry heaves during their peak.  The Veteran requested 
medication to control these symptoms.  He was referred to a 
physician.

The Veteran's January 2006 statement in support of his claim 
indicates that the doctor prescribed medication to control 
the nausea associated with his migraines and increased his 
hydrocodone prescription.

VA treatment records dated in July 2006 reflect that the 
Veteran reported that his migraine headaches had become more 
frequent since his last visit.  He indicated that he 
experienced these headaches, characterized by pressure or 
pain in his right eye and right side of his head as well as 
nausea and emesis, two to three times per week.  He noted 
that he was not sleeping well at night and wakes up with 
headaches in the morning.  The Veteran further noted that 
Zomig usually relieves the headaches but sometimes does not 
help.  Upon examination, his eyes, gait, and station were 
normal.  No dysmetria was noted.  The Veteran was diagnosed 
with mixed headache (migraine and muscle tension headache).  
His prescriptions for Zomig, hydrocodone, and Inderal were 
continued, and Elavil was added as a new medication.

In June 2007, the Veteran reported to VA doing fairly well 
with an overall reduced severity and frequency of his 
migraine headaches.  He noted experiencing these headaches 
twice per week and indicated that they were relieved by his 
prescribed medications.  Upon examination, the Veteran's 
eyes, gait, and station were normal.  Facial paresis was not 
noted.  The Veteran's prescriptions were continued.

In February 2008, the Veteran again reported to VA doing 
fairly well but getting migraine headaches at times.  He also 
reported that Zomig sometimes does not relieve these 
headaches.  With respect to all of his prescribed 
medications, the Veteran denied side effects.  Upon 
examination, his eyes, gait, and station were normal although 
it was noted that the Veteran uses a cane to ambulate.  No 
facial paresis was noted.  The Veteran's prescriptions were 
continued.  Another medication, Topamax, also was prescribed.

The Veteran submitted another statement in support of his 
claim in March 2008.  He argued for a higher evaluation 
therein by pointing out the frequency of his headaches as 
indicated in his October 2004 VA treatment records.

In light of the evidence of record, the Board finds that 
entitlement to a 30 percent disability rating for migraine 
headaches is warranted.  The Veteran consistently reported at 
his VA neurological disorders, miscellaneous examination, 
during several appointments with VA healthcare providers, and 
to Y.Y. that his migraine headache attacks are intense, cause 
pain and pressure in various points on his head, are 
accompanied by nausea, dry heaves, and emesis, and sometimes 
are not relieved by prescribed medication.  He further 
consistently reported experiencing such attacks as often as 
two to three times per week.  As such, the Board finds that 
the Veteran satisfies the 30 percent disability rating 
criteria that his migraine headaches be characterized by 
prostrating attacks occurring on an average of once a month 
over the last several months.

However, the Board finds that the highest 50 percent 
disability rating is not warranted for the Veteran's migraine 
headaches.  As noted above, these headaches frequently occur 
two to three times per week and are prostrating.  Yet they 
are not shown to be frequently prolonged, completely 
prostrating, or productive of severe economic inadaptability.  
The Veteran reported having a headache for two days in 
October 2004, having to sleep off another in November 2004, 
and sometimes getting no relief from a headache after using 
prescription medication.  These headaches, however, were 
aberrations from the Veteran's usual headache which was 
resolved by prescription medication.  His migraine headaches 
also are not productive of severe economic inadaptability.  
Although the Veteran repeatedly asserted that his headaches 
prevent him from working, he indicated during his November 
2004 general medical examination that he quit working as a 
carpenter because of increased neck and back pain.  His 
vocational rehabilitation counselor Y.Y. also indicated that 
the combination of his service-connected disabilities, 
including severe chronic pain and physical impairments in 
addition to migraine headaches, prevented him from 
participating in vocational activities or maintaining 
employment.  The Board notes that some interference with 
employment, such as that Y.Y. attributed to the Veteran's 
migraine headaches, is contemplated by a 30 percent 
disability rating.  As such, the evidence shows that the 
Veteran's migraine headache disability picture more nearly 
approximates an evaluation of 30 percent rather than a 50 
percent.

The Board acknowledges the Veteran's assertion that he 
experiences impairment as a result of his migraine headaches.  
Specifically, the Veteran has reported that these headaches 
affect his appetite and sleep.  The Veteran, as a lay person, 
is competent to provide such evidence on the effects his 
migraine headaches have on his everyday life.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony 
competent when it concerns features or symptoms of injury or 
illness).  While the Board finds him credible, VA must 
consider only the factors enumerated in the rating criteria 
and other applicable regulations to rate a disability.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed 
above, the evidence does not show that the Veteran is 
entitled to a rating in excess of 30 percent disabling for 
his migraine headaches.

In sum, the evidence of record supports the award of a 30 
percent disability rating, but no greater, for the Veteran's 
migraine headaches.  As there appears to be no identifiable 
period on appeal during which this disability manifested 
symptoms meriting a disability rating in excess of the 30 
percent disability rating assigned herein, staged ratings are 
not warranted.

With regard to consideration of whether the Veteran's 
migraine headaches reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
compensable evaluation on an extraschedular basis under 38 
C.F.R. § 3.321(b), the Board notes that such consideration is 
part and parcel of the TDIU element of the Veteran's claim, 
which is being remanded below.


ORDER

Entitlement to a 30 percent disability rating for service-
connected migraine headaches is granted, subject to the laws 
and regulations governing monetary awards.


REMAND

As indicated in the introduction, the Board has included TDIU 
as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that TDIU is part 
and parcel to a claim for an increased rating when the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which the increased rating is sought.  Id. at 445.  Here, the 
Veteran's assertion in his May 2005 NOD that his migraine 
headaches prevent him from working was construed by the RO as 
an informal request for TDIU.  He was sent a VCAA notice 
letter regarding TDIU claims in June 2005 and subsequently 
responded by submitting a formal application form and an 
October 2005 memorandum from Y.Y., his vocational 
rehabilitation counselor, opining that his migraine 
headaches, severe chronic pain, and physical impairment 
prevented him from participating in vocational activities or 
maintaining a work schedule.  He also repeated his assertion 
that he is unemployable due to his headaches in a December 
2005 statement in support of his claim and February 2006 
substantive appeal on a VA Form 9.  Entitlement to TDIU was 
denied after consideration of all of this evidence in a May 
2006 rating decision.  Thereafter, the Veteran submitted a 
statement in March 2008 in which he contended that his 
migraine headaches, in addition to other service-connected 
disabilities, render him unemployable.  His representative 
also argued that he was unemployable due to these 
disabilities in a Written Brief Presentation (dated 
incorrectly in March 2005).  Accordingly, the Board finds 
that the issue of entitlement to TDIU reasonably has been 
raised anew.  Appellate review of this element of the 
Veteran's claim, however, would be premature at this time.

Because TDIU again has been raised, and in light of the facts 
that the decision herein increased the Veteran's disability 
rating for migraine headaches from 10 percent to 30 percent 
and that over four years have passed since he was sent his 
first VCAA notice letter regarding TDIU, the Veteran should 
be sent another VCAA notice letter concerning this element of 
his claim.  This letter should notify the Veteran and his 
representative of the evidence required to substantiate a 
claim for TDIU as well as the evidence not previously 
provided that is necessary to substantiate the TDIU element 
of the Veteran's claim.  The notice also should indicate what 
information or evidence should be provided by the Veteran, to 
include a formal application form and an employment 
information form, and what information or evidence VA will 
attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

A TDIU may be assigned under 38 C.F.R. § 4.16(a) if the 
Veteran satisfies two requirements.  First, the Veteran must 
meet a minimum percent rating.  If he has one service-
connected disability, it must be rated at 60 percent or more.  
If he has two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  Second, the 
Veteran must be found to be unable to secure and follow a 
substantially gainful occupation as a result of his service-
connected disability or disabilities.  Id.

Where a Veteran fails to meet satisfy these requirements, he 
may found totally disabled on an extraschedular basis.  
38 C.F.R. § 4.16(b).  In order to be considered for TDIU on 
an extraschedular basis, the matter first must be referred to 
the Director of the Compensation and Pension Service.  To 
qualify, the Veteran must still show that he is unable to 
secure and follow substantially gainful employment as a 
result of his service-connected disability or disabilities.  
Id.

At present, the Veteran is service-connected for migraine 
headaches, cervical strain, lumbosacral strain, tinnitus, 
stress fracture of the left tibia, and stress fracture of the 
right tibia.  The decision herein increased his rating for 
migraine headaches from 10 percent to 30 percent.  20 percent 
ratings have been assigned for cervical strain and for 
lumbosacral strain.  The Veteran's evaluation for tinnitus is 
10 percent.  His stress fracture of the left tibia and stress 
fracture of the right tibia disabilities each have been 
assigned a noncompensable rating.  In view of the higher 
rating awarded herein and the evidence of record indicating 
the Veteran may be precluded from obtaining substantially 
gainful employment, the Board finds that remand is necessary 
to consider whether maybe awarded under the circumstances of 
this case.  Given the Veteran's numerous assertions that his 
service-connected disabilities render him unemployable and 
the opinion of Y.Y. finding that these disabilities prevent 
him from pursuing vocational training or maintaining a work 
schedule, a referral for consideration of TDIU on an 
extraschedular basis may be warranted in accordance with 
38 C.F.R. § 4.16(b) even if the Veteran is not shown to meet 
the minimum requirements of 38 C.F.R. § 4.16(a).

In this regard, the Board notes that the RO may determine 
that TDIU should be granted or a referral to the Director of 
the Compensation and Pension Services for extraschedular 
consideration should be made based on the information and 
evidence of record, to include the information and evidence 
received during the course of this remand.  However, in the 
event TDIU cannot be granted and such referral cannot be made 
on this basis, fulfillment of VA's duty to assist requires 
further development, to include affording the Veteran a VA 
medical examination and opinion and/or a social and 
industrial survey, followed by a redetermination by the RO on 
whether TDIU should be granted or a referral for 
extraschedular consideration should be made.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain the evidence required to 
substantiate a TDIU claim and the 
evidence necessary to substantiate the 
TDIU element of the Veteran's claim.  It 
should indicate what information and 
evidence is to be provided by the 
Veteran, including a formal application 
form and an employment information form, 
and what information and evidence VA will 
attempt to obtain on his behalf.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated to procure pertinent 
information and evidence.  This shall 
include obtaining and associating with 
the claims file updated VA treatment 
records regarding the Veteran.  It also 
shall include attempting to obtain and 
associate with the claims file any 
relevant documentation identified by the 
Veteran during the course of the remand 
which is not already part of the record.

3.  After completion of the above 
development, determine whether TDIU is 
warranted under 38 C.F.R. § 4.16.  A 
specific determination shall be made as 
to whether referral to the Director of 
the Compensation and Pension Service 
for extraschedular consideration is 
warranted pursuant to 38 C.F.R. 
§ 4.16(b), if appropriate.

4.  If it is determined granting TDIU 
may not be awarded based on the 
evidence developed, undertake any 
further development deemed necessary.  
This shall include ordering a VA 
medical examination and opinion and/or 
a social and industrial survey.  

5.  Thereafter, adjudicate whether TDIU 
is warranted under 38 C.F.R. § 4.16.  
If referral of this matter to the 
Director of the Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b) 
is not warranted, a complete 
explanation shall be provided.  If the 
benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


